1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      CLARENCE GAMBLE,
7
                           Plaintiff,
8                                                          2:15-cv-00619-JAD-VCF
      vs.                                                  ORDER
9     SOUTHERN DESERT CORRECTIONAL
      CENTER, et al.,
10
                            Defendants.
11

12
            Before the court is Plaintiff’s Motion to Excuse Personal Appearance of Plaintiff Clarence
13
     Gamble, or in the Alternative, to Order Plaintiff be Transported from NNCC to Las Vegas (ECF No. 88).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a telephonic hearing is scheduled for 11:00 AM, August 9, 2019,
16
     in Courtroom 3D.
17
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
18
     minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
19
     be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
20
            DATED this 29th day of July, 2019.
21
                                                                 _________________________
22
                                                                 CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25
